
	

113 HR 3674 RH: Federal Spectrum Incentive Act of 2013
U.S. House of Representatives
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 502
		113th CONGRESS2d Session
		H. R. 3674
		[Report No. 113–670, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2013
			Mr. Guthrie (for himself, Ms. Matsui, Mr. Waxman, Mr. Walden, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 12, 2014
			Reported from the Committee on Energy and Commerce
		
		December 12, 2014The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend the National Telecommunications and Information Administration Organization Act to provide
			 incentives for the reallocation of Federal Government spectrum for
			 commercial use, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Federal Spectrum Incentive Act of 2013.
		2.Federal spectrum incentives
			(a)Notice to Commission
				(1)In generalSection 113(g)(4) of the National Telecommunications and Information Administration Organization
			 Act (47 U.S.C. 923(g)(4)) is amended—
					(A)by striking the heading and inserting Notice to Commission.—;
					(B)in the second sentence of subparagraph (A), by striking shall notify the Commission and all that follows and inserting the following:
						shall notify the Commission—(i)of estimated relocation or sharing costs and timelines for such relocation or sharing; or
							(ii)that, instead of relocation or sharing costs under this subsection and section 118, a Federal
			 entity will receive payment under section 120 because such entity is—
								(I)discontinuing the operations that the Federal entity conducts on such eligible frequencies without
			 relocating such operations to other frequencies; or
								(II)relocating such operations to frequencies assigned to another Federal entity in order for such
			 entities to share such frequencies.; and
					(C)by adding at the end the following:
						
							(D)This subsection and section 118 shall not apply with respect to the discontinuance of operations on
			 eligible frequencies or the relocation of such operations by a Federal
			 entity after the Commission receives notice under subparagraph (A)(ii)
			 with respect to such discontinuance or relocation..
					(2)Conforming amendmentsSection 113(g) of the National Telecommunications and Information Administration Organization Act
			 (47 U.S.C. 923(g)) is amended—
					(A)in paragraph (3)(A)(iii)(I), by striking paragraph (4)(A) and inserting paragraph (4)(A)(i);
					(B)in paragraph (4)—
						(i)in subparagraph (B), by striking subparagraph (A) and inserting subparagraph (A)(i); and
						(ii)in subparagraph (C), by striking subparagraphs (A) and (B) and inserting subparagraphs (A)(i) and (B); and
						(C)in paragraph (5), by striking paragraph (4)(A) and inserting paragraph (4)(A)(i).
					(b)Transition plansSection 113(h) of the National Telecommunications and Information Administration Organization Act
			 (47 U.S.C. 923(h)) is amended—
				(1)in the heading, by striking relocation or sharing;
				(2)by amending paragraph (1) to read as follows:
					
						(1)Development of transition plan by Federal entity
							(A)In generalNot later than 240 days before the commencement of any auction of eligible frequencies described in
			 subsection (g)(2), a Federal entity authorized to use any such frequency
			 shall submit to the NTIA and to the Technical Panel established by
			 paragraph (3) a transition plan in which the Federal entity—
								(i)declares the intention of such entity—
									(I)to share such eligible frequencies with a non-Federal user or to relocate to other frequencies, and
			 to receive relocation or sharing costs from the Spectrum Relocation Fund
			 established by section 118; or
									(II)to discontinue the operations that the Federal entity conducts on such eligible frequencies without
			 relocating such operations to other frequencies or to relocate such
			 operations to frequencies assigned to another Federal entity in order for
			 such entities to share such frequencies, and to receive payment from the
			 Federal Spectrum Incentive Fund established by section 120; and
									(ii)describes how the entity will implement the relocation, sharing, or discontinuance arrangement.
								(B)Common formatThe NTIA shall specify, after public input, a common format for all Federal entities to follow in
			 preparing transition plans under this paragraph.;
				(3)in paragraph (2)—
					(A)in subparagraph (D), by inserting , to discontinue such use, after from such frequencies;
					(B)in subparagraph (F), by inserting , discontinuance, after relocation; and
					(C)in subparagraph (G), by striking The plans and inserting To the extent applicable given the intention declared by the entity under paragraph (1)(A)(i), the
			 plans;
					(4)in paragraph (4)(A), by inserting (if applicable) after timelines and;
				(5)in paragraph (6)—
					(A)by inserting (if applicable) after costs; and
					(B)by inserting , discontinuance, after relocation the second place it appears; and
					(6)in paragraph (7)(A)(ii), by inserting , discontinuance, after relocation.
				(c)Relocation or discontinuance prioritized over sharingSection 113(j) of the National Telecommunications and Information Administration Organization Act
			 (47 U.S.C. 923(j)) is amended—
				(1)in the heading, by inserting or discontinuance after Relocation; and
				(2)by inserting or discontinuance of the operations that the Federal entity conducts on the band after from the band each place it appears.
				(d)Deposit of auction proceedsSection 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended—
				(1)in subparagraph (C)(i), by striking (D)(ii) and inserting (D)(ii), (D)(iii); and
				(2)in subparagraph (D)—
					(A)in clause (i), by striking clause (ii) and inserting clauses (ii) and (iii); and
					(B)by adding at the end the following:
						
							(iii)Federal spectrum incentivesNotwithstanding subparagraph (A) and except as provided in subparagraph (B) and clause (ii) of this
			 subparagraph, in the case of proceeds (including deposits and upfront
			 payments from successful bidders) attributable to the auction of eligible
			 frequencies described in section 113(g)(2) of the National
			 Telecommunications and Information Administration Organization Act with
			 respect to which the Commission has received notice under section
			 113(g)(4)(A)(ii) of such Act, 1 percent of such proceeds shall be
			 deposited in the Federal Spectrum Incentive Fund established by section
			 120 of such Act and shall be available in accordance with such section.
			 The remainder of such proceeds shall be deposited in the general fund of
			 the Treasury, where such proceeds shall be dedicated for the sole purpose
			 of deficit reduction..
					(e)Federal Spectrum Incentive FundPart B of the National Telecommunications and Information Administration Organization Act (47
			 U.S.C. 921 et seq.) is amended by adding at the end the following:
				
					120.Federal Spectrum Incentive Fund
						(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Federal
			 Spectrum Incentive Fund (in this section referred to as the Fund), which shall be administered by the Office of Management and Budget (in this section referred to
			 as OMB), in consultation with the NTIA.
						(b)Transfer of fundsThe Director of OMB shall transfer from the Fund to a Federal entity an amount equal to the amount
			 deposited in accordance with section 309(j)(8)(D)(iii) of the
			 Communications Act of 1934 that is attributable to the auction of eligible
			 frequencies described in section 113(g)(2) of this Act being vacated by
			 such entity. Such amount shall be available to the Federal entity in
			 accordance with subsection (c) and shall remain available until expended.
						(c)Use of fundsA Federal entity may use an amount transferred under subsection (b) for the following purposes:
							(1)Offset of sequestrationAny purposes permitted under the terms and conditions of an appropriations account of the Federal
			 entity that was subject to sequestration for any fiscal year under the
			 Balanced Budget and Emergency Deficit Control Act of 1985. The amount used
			 for such purposes under this paragraph may not exceed the amount by which
			 the amount available to such entity under such account was reduced by
			 sequestration for such fiscal year.
							(2)Transfer to incumbent Federal entityIn the case of a Federal entity that is relocating operations to frequencies assigned to an
			 incumbent Federal entity in order for such entities to share such
			 frequencies, to transfer an amount to the incumbent Federal entity for any
			 purposes permitted under this subsection (except this paragraph). The
			 transferred amount shall remain available to the incumbent Federal entity
			 until expended.
							(d)Prohibition on duplicative paymentsIf the Commission receives notice under section 113(g)(4)(A)(ii) of a discontinuance of operations
			 on or relocation from eligible frequencies by a Federal entity that has
			 received, from the Spectrum Relocation Fund in accordance with section
			 118(d)(3), relocation or sharing costs related to pre-auction estimates or
			 research with respect to such frequencies, the Director of OMB shall
			 deduct from the amount to be transferred to such entity under subsection
			 (b) an amount equal to such costs and shall transfer such amount to the
			 Spectrum Relocation Fund..
			(f)Department of Defense spectrumSection 1062(b) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65)
			 does not apply to frequencies with respect to which the Commission has
			 received notice under section 113(g)(4)(A)(ii) of the National
			 Telecommunications and Information Administration Organization Act (47
			 U.S.C. 923(g)(4)(A)(ii)).
			3.Costs of incumbent Federal entities related to spectrum sharing
			(a)Description of eligible Federal entitiesSection 113(g)(1) of the National Telecommunications and Information Administration Organization
			 Act (47 U.S.C. 923(g)(1)) is amended—
				(1)by striking authorized to use a band of eligible frequencies described in paragraph (2);
				(2)by striking spectrum frequencies the first place it appears and inserting eligible frequencies described in paragraph (2); and
				(3)by striking spectrum frequencies the second place it appears and inserting eligible frequencies described in such paragraph.
				(b)Definition of relocation or sharing costsSection 113(g)(3)(A) of the National Telecommunications and Information Administration Organization
			 Act (47 U.S.C. 923(g)(3)(A)) is amended—
				(1)in clause (iv)(II), by striking and at the end;
				(2)in clause (v), by striking the period and inserting ; and; and
				(3)by adding at the end the following:
					
						(vi)the costs incurred by an incumbent Federal entity to accommodate sharing the spectrum frequencies
			 assigned to such entity with a Federal entity the operations of which are
			 being relocated from eligible frequencies described in paragraph (2),
			 unless the Commission receives notice under paragraph (4)(A)(ii)(II) with
			 respect to the relocation of such operations..
				(c)Spectrum Relocation FundSection 118 of the National Telecommunications and Information Administration Organization Act (47
			 U.S.C. 928) is amended—
				(1)in subsection (c), by striking with respect to and all that follows and inserting the following:
					with respect to—(1)relocation from or sharing of such eligible frequencies; or
						(2)in the case of an incumbent Federal entity described in section 113(g)(3)(A)(vi), accommodating
			 sharing the spectrum frequencies assigned to such entity with a Federal
			 entity the operations of which are being relocated from such eligible
			 frequencies.; and
				(2)in subsection (d)—
					(A)in paragraph (2)(A), by inserting (or, in the case of an incumbent Federal entity described in section 113(g)(3)(A)(vi), the eligible
			 Federal entity the operations of which are being relocated has submitted
			 such a plan) after transition plan; and
					(B)in paragraph (3)(B)(ii), by inserting except in the case of an incumbent Federal entity described in section 113(g)(3)(A)(vi), before the transition plan.
					
	
		December 12, 2014
		Reported from the Committee on Energy and CommerceDecember 12, 2014The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
